Luke, J.
1. The special grounds of the motion for a new trial, not being unqualifiedly approved, will not be considered by this court. Herndon v. State, 38 Ga. App. 117 (3) (142 S. E. 695).
2. Evidence that the defendant was found drunk sitting under the steering-wheel of an automobile, and no other person was in the car with him,' and there was a gallon jug about three-fourths full of whisky between the front and back seats of the car, and that this occurred in the county of the prosecution and at the time alleged in the indictment, was sufficient to authorize the jury to convict the defendant of possessing intoxicating liquor.
3. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.

1). B. Griffin, for plaintiff in error.
T. Eoyl Davis, solicitor-general, contra.